Citation Nr: 0739149	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
bilateral hearing loss, evaluating it at zero percent.  The 
veteran's disagreement with the rating assigned led to this 
appeal.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge in May 2006.  In March 2007, 
the Board remanded the veteran's appeal in order to provide 
the veteran with an additional VA audiological examination 
and to issue additional notice pursuant to the Veteran Claims 
Assistance Act of 2000 (VCAA).  Upon remand, this development 
was completed and the veteran's appeal is ready for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Subsequent to the August 2007 supplemental statement of the 
case, the veteran submitted lay statements from his children 
and wife.  In these statements, the veteran's children and 
wife note that the veteran has difficulty hearing and provide 
instances of the veteran's difficulty hearing, including a 
tragic instance in which the veteran did not hear his wife 
shout for help while having a heart attack.  These letters 
constitute subjective evaluations of the veteran's hearing 
loss.  The schedular criteria are specific, however, and the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, these statements are not 
directly relevant to the criteria on which a hearing loss 
disability is rated, and further, they duplicate the 
veteran's Board hearing testimony regarding the severity of 
his hearing loss.  See 38 C.F.R. § 19.37.  Thus, the Board 
finds that remanding the appeal in order that the agency of 
original jurisdiction, the RO in this case, may have first 
review of this evidence is not required.  See 38 C.F.R. §§ 
19.31, 19.37; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  In the audiological testing revealing the most severe 
hearing loss, the veteran has hearing loss in the right ear 
with a Roman numeral designation of V and hearing loss in the 
left ear with a Roman numeral designation of I. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
Board's March 2007 remand, the veteran was provided notice in 
April 2007 regarding the establishment of an initial 
compensable rating for service-connected bilateral hearing 
loss.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claim.  The letter also 
provided notice of how to establish a disability rating and 
an effective date, as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, April 
2007 letter was issued pursuant to the Board remand, and 
thus, after the June 2004 rating decision on appeal.  The 
Board is cognizant of Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
August 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence of record includes VA medical records, including 
a July 2007 VA audiological examination obtained upon remand.  
After review of the examination report, the Board finds that 
it provides findings that are adequate for rating purposes.  
Thus, there is no duty to provide another examination.  38 
C.F.R. §§ 3.326, 3.327 (2007).  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

The veteran contends, in essence, that his hearing loss 
constitutes a compensable disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The record indicates that the veteran wears hearing aids.  

The veteran underwent a VA audiological examination in May 
2004.  The puretone thresholds were recorded as follows:



HERTZ

1000
2000
3000
4000
RIGHT
45
70
55
55
LEFT
20
35
55
60

Thus, the average threshold in the right ear was 56 and 43 in 
the left ear.  The veteran had Maryland CNC test scores of 92 
percent in the right ear and 94 percent in the left ear.

The veteran underwent another VA audiological examination in 
August 2005.  The puretone thresholds were recorded as 
follows:


1000
2000
3000
4000
RIGHT
45
70
65
65
LEFT
15
25
55
65

Thus, the average threshold in the right ear was 61 and 40 in 
the left ear.  The veteran had Maryland CNC test scores of 96 
percent in the right ear and 100 percent in the left ear.

Pursuant to the Board's March 2007 remand, the veteran was 
scheduled for an examination in May 2007.  The audiologist 
noted, however, that no reliable test results were obtained 
from this examination.  She wrote in the examination report 
that there was no agreement between puretone averages and 
speech recognition thresholds in either ear.  She concluded 
that no statement regarding the veteran's hearing loss could 
be made at that time for rating purposes.  

The veteran was rescheduled for an examination in July 2007.  
The puretone thresholds were recorded as follows:


1000
2000
3000
4000
RIGHT
50
75
70
65
LEFT
25
35
60
60

Thus, the average threshold in the right ear was 65 and 45 in 
the left ear.  The veteran had Maryland CNC test scores of 74 
percent in the right ear and 92 percent in the left ear.  

The claims file also includes the results from private 
audiograms conducted in March 2004 and April 2005. The Board 
has reviewed the results from these tests. As noted above, 
for rating purposes, the puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four. 38 C.F.R. § 4.85(d).  Although the 
March 2004 private audiogram contains puretone thresholds at 
what appears to be 3000 Hertz, there is no indication that 
the discrimination test performed during these examinations 
was the Maryland CNC test, as required by 38 C.F.R. § 4.85.  
Therefore, the Board finds that these private audiological 
records cannot be used for rating purposes.  See 38 C.F.R. § 
3.326.


Analysis

The audiological testing results of record do not show that 
the veteran has an exceptional pattern of hearing impairment 
as defined by 38 C.F.R. § 4.86.  Using the audiological 
testing results from the May 2004 examination, the veteran 
had puretone threshold averages of 56 in the right ear and 43 
in the left ear and speech discrimination scores of 92 
percent in the right ear and 94 percent in the left ear.
Using Table VI, located in 38 C.F.R. § 4.85, the veteran's 
hearing had a numeric designation of I in the right ear and a 
numeric designation of I in the left ear.  Under Table VII, 
also located in 38 C.F.R. § 4.85, the numeric designation of 
I and I intersect at a point that indicates a 0 
(noncompensable) percent rating.

Using the audiological testing results from the August 2005 
examination, the puretone threshold averages were 61 in the 
right ear and 40 in the left ear, and the veteran had speech 
discrimination test scores of 96 percent in the right ear and 
100 percent in the left ear.  Using Table VI, the veteran's 
hearing again had a numeric designation of I in the right ear 
and a numeric designation of I in the left ear, resulting in 
a noncompensable rating under Table VII.

Using the audiological testing results from the July 2007 
examination, the puretone threshold averages were 65 in the 
right ear and 45 in the left ear, and the veteran had speech 
discrimination test scores of 74 percent in the right ear and 
92 percent in the left ear.  Using Table VI, the veteran's 
hearing had a numeric designation of V in the right ear and a 
numeric designation of I in the left ear, resulting in a 
noncompensable rating under Table VII.  Accordingly, based on 
the audiological test results, the veteran is not entitled to 
an increased rating for bilateral hearing loss.

As noted, the schedular criteria are specific, and the 
veteran's hearing loss is simply not of sufficient severity 
to warrant a compensable rating based upon the examinations 
of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the veteran 
asserted that his hearing loss disability decreases his 
ability to have effective communication, there is no 
supportive evidence of record to demonstrate that his hearing 
impairment causes marked interference with employment or 
necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


